DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Mark Marsden (Reg. No. 57,871) on February 24, 2021. 
2.	The application has been amended as follows:
	Cancel claims 15-17 and 34-36.
1.    	(CURRENTLY AMENDED) A method of predicting cluster numbers or cluster densities on a first solid support [that are obtained after] resulting from cluster amplification of template strands of nucleic acids on the first solid support prior to the cluster amplification of said template strands of nucleic acids, comprising:
(a)   	 providing [a] the first solid support [having], wherein a plurality of capture primers is immobilised [there] on the first solid support;
(b)    	hybridising said template strands of nucleic acids to at least some of said capture primers [to form], thereby forming hybridized template strands;
(c)    	obtaining labelled strands by labelling the hybridized template strands[, if said strands are not already labelled, thereby obtaining labelled strands];
(d)    	detecting signals produced from a label on the labelled strands, and determining the number of hybridized template strands present on the first solid support by counting images on the first solid support generated by the signals produced from the label on the labelled strands [to determine the number of hybridized template strands present on the solid support]; and
(e)    [analysing said signals by] correlating the number of hybridized template strands present on the first solid support to a number of hybridized reference template strands present in a reference, wherein the reference [comprises] is a standard curve [of number or] produced by plotting different numbers of hybridized reference template strands present on a second solid support versus different densities of [amplified reference] clusters on the second solid support generated by cluster amplification [and number] of the different numbers of the hybridized reference template strands present on the second solid support,
thereby predicting the cluster numbers or cluster densities on the first solid support [that are obtained after] resulting from the cluster amplification of said template strands of nucleic acids on the first solid support prior to the cluster amplification of said template strands of 
nucleic acids.
2.    	(CURRENTLY AMENDED) The method of claim 1, wherein said labelling the 
hybridized template strands comprises hybridising a labelled oligonucleotide to each of the hybridized template strands and exposing complexes formed by the labelled oligonucleotide and the hybridized template strands to a dye labelled streptavidin, the labelled oligonucleotide is attached to biotin and the label is the dye labelled streptavidin. 
3.    	(CURRENTLY AMENDED) The method of claim 1, wherein each of said hybridized template strands comprise a label binding site.
5.    	(CURRENTLY AMENDED) The method of claim 3, wherein said labelling the 
hybridized template strands comprises hybridizing a labelled oligonucleotide[s] to the label binding site[s].
on said hybridized template strands to produce complements of the template strands of nucleic acids.
11.    	(CURRENTLY AMENDED) The method of claim 1, wherein the template strands of 
nucleic acids comprise adapter sequences.
18.    	(CURRENTLY AMENDED) The method of claim [17] 2, further comprising contacting complexes formed by the labelled oligonucleotide, the hybridized template strands, and the dye labelled streptavidin with an anti-streptavidin antibody.
19.    (CURRENTLY AMENDED) The method of claim [17] 2, wherein the dye labelled  streptavidin comprises a fluorescent dye.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9-13, and 18-20 are allowable in light of applicant’s amendment filed on July 23, 2020 and the examiner’s amendment. The rejection under 35 U.S.C 112 (a) has been withdrawn in view of applicant’s amendment filed on July 23, 2020 and the examiner’s amendment. No prior art teaches a combination of steps (a) to (e) of claim 1. No prior art either alone or in combination with the other art in the record teaches or reasonably suggests a method of predicting cluster numbers or cluster densities on a first solid support resulting from cluster amplification of template strands of nucleic acids on the first solid support prior to the cluster amplification of said template strands of nucleic acids which comprises all limitations recited in claim 1.  Note that the phrase “template strands of nucleic acids on the first solid support” in the preamble of claim 1 is considered as hybridized template strands. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 26, 2021